
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2009
			Mr. Inouye submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Commemorating the 150th anniversary of the arrival of the
		  Sisters of the Sacred Hearts in Hawai‘i.
	
	
		Whereas the Sisters of the Sacred Hearts, also known as
			 the Sisters of the Congregation of the Sacred Hearts of Jesus and Mary, in 2009
			 are celebrating the 150th anniversary of their arrival in Hawai‘i on May 4,
			 1859, to provide Catholic education to the children of Hawai‘i;
		Whereas, during the past 150 years, through the devotion
			 and dedication of the Sisters of the Sacred Hearts, thousands of youth in
			 Hawai‘i, California, Massachusetts, and New Jersey have received the benefit of
			 a well-rounded education based on Christian principles and moral living at the
			 following educational institutions: Sacred Hearts Convent at Fort Street,
			 Honolulu; Sacred Hearts Academy, Kaimuki, Honolulu; St. Anthony Home, Kalihi,
			 Honolulu; Sacred Hearts Convent, Nuuanu, Honolulu; St. Theresa School,
			 Honolulu; Our Lady of Peace School, Honolulu; Immaculate Conception School,
			 Lihue, Kauai; St. Patrick School, Kaimuki, Honolulu; Maria Regina School,
			 Gardena, California; Bishop Amat High School, West Covina, California; Sacred
			 Hearts Academy, Fairhaven, Massachusetts; St. Joseph School, Fairhaven,
			 Massachusetts; Sacred Hearts School, Fairhaven, Massachusetts; and St. Andrew
			 School, Avenel, New Jersey;
		Whereas, during the past 101 years, the Sisters of the
			 Sacred Hearts have served communities in Fairhaven, Fall River, and Mt.
			 Rainier, Massachusetts and in Avenel, New Jersey, and continue to serve
			 communities in Fairhaven, Massachusetts;
		Whereas, during the past 50 years, the Sisters of the
			 Sacred Hearts have served communities in Gardena, West Covina, and San
			 Bernardino, California and in Artesia, New Mexico, and continue to serve
			 communities in Artesia, New Mexico; and
		Whereas the people of the United States wish to convey
			 their sincerest appreciation to the Sisters of the Sacred Hearts for their
			 service and devotion: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 150th anniversary of the arrival of the Sisters of the Sacred Hearts in
			 Hawai‘i; and
			(2)honors and
			 praises the Sisters of the Sacred Hearts Pacific Province for its good works in
			 the education of the youth of the United States and in service to the people of
			 Hawai‘i, California, Massachusetts, New Jersey, and New Mexico, and for the
			 Sisters’ pursuit of educational, social, and economic equality of all
			 persons.
			
